Citation Nr: 0932757	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-41 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hearing loss prior to July 27, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
hearing loss from July 27, 2006 to March 5, 2009.  

3.  Entitlement to a rating in excess of 50 percent for 
hearing loss as of March 5, 2009.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the prior 10 
percent rating established for the Veteran's hearing loss.

This appeal was subject to prior remands by the Board in 
September 2006 and December 2008 to ensure compliance with 
due process requirements.  The evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  Prior to July 27, 2006, the Veteran manifested Level II 
hearing in the right ear and an exceptional pattern of 
hearing impairment in the left ear manifested Level VI 
hearing.  

2.  From July 27, 2006 to March 5, 2009, the Veteran's 
exceptional pattern of hearing impairment, now present in 
both ears, manifested Level VII hearing in the right ear and 
Level VI hearing in the left ear. 

3.  As of March 5, 2009, the Veteran's bilateral exceptional 
patterns of hearing loss manifested Level IX hearing in the 
right ear and Level VII hearing in the left ear. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hearing loss are not met prior to July 27, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.85 Diagnostic Code 6100, 4.86 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
hearing loss are met as of July 27, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.85 Diagnostic Code 6100, 4.86 
(2008).

3.  The criteria for a rating in excess of 50 percent for 
hearing loss are not met as of March 5, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.85 Diagnostic Code 6100, 4.86 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In correspondence dated in December 2004, October 2006, and 
January 2009, the agency of original jurisdiction (AOJ) 
provided notice to the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for increased 
rating for hearing loss; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The AOJ explained that the 
Veteran must show that his disability had increased in 
severity.  The January 2009 notice also informed the Veteran 
that VA would consider the impact that the service-connected 
disability has had on his employment and daily life.  The 
Veteran was further notified that lay statements regarding 
his symptoms were also pertinent.  The AOJ also provided at 
least general notice of the rating criteria by which the 
Veteran's disability is rated.  Finally, the Veteran was 
informed of the process by which a new disability rating 
would be assigned should an increase in disability be found.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the June 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  The Veteran has been 
medically evaluated in conjunction with this claim.  All 
identified and available treatment records have been secured.  
While complete service treatment records are not associated 
with the claims file, they are not directly relevant to the 
current appeal as the issue at hand is the current severity 
of the Veteran's symptomatology rather than his in-service 
medical history.  

Prior to a discussion of the Veteran's claims, the Board also 
finds it necessary to address the sufficiency of the 
examination reports relied upon in the discussion below.  
Relevant case law provides that the assignment of schedular 
disability ratings for compensation of hearing impairments 
are to be derived solely by the mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  However, the Court of Appeals for 
Veterans Claims has also held that particularly for the 
purposes of considering extraschedular rating provisions, an 
examination report should also address the functional effects 
caused by a Veteran's hearing disability in addition to 
providing the objective test results.  Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  

Here, the March 2009 VA examiner specifically noted the 
Veteran's statement that he had worn hearing aids for 5 years 
and still had difficulty hearing in all situations.  The 
Veteran's wife complains that he keeps the television volume 
to high.  The Veteran also described having difficulty 
hearing at a distance or in a noisy area and required an 
amplified telephone.  VA examination report, March 2009.  
While the January 2005 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
hearing loss disability, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.

To this end, other evidence of record adequately addresses 
the overall picture of the functional effects presented by 
the Veteran's hearing loss over the course of the appeal.  
Specifically, in the Veteran's November 2004 claim for an 
increased rating, his service representative states on his 
behalf that "His hearing in his left ear is helped by a 
hearing aid that is turned up to the highest level for any 
sound to be heard."  Therefore, while the January 2005 VA 
examination is defective under Martinak, the Board finds that 
no prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and there is 
sufficient evidence of record for the Board to consider 
whether referral for an extra-schedular rating is warranted.  
In all, the duty to assist has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected hearing loss, evaluated as 10 percent disabling 
prior to March 5, 2009, and 50 percent disabling since that 
date.  Disability evaluations are determined by application 
of VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may, 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, as here, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Service connection was established for hearing loss by rating 
decision in August 2003 and was evaluated as 10 percent 
disabling under DC 8100.  During the pendency of the 
Veteran's appeal, the RO granted an increased evaluation for 
the service-connected hearing loss from 10 percent to 50 
percent.  This increase became effective on March 5, 2009.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.  As such, this 
decision will address the merits of the claim over three 
separate stages:  first, for a rating in excess of 10 percent 
from the date of the claim for an increased rating to July 
27, 2006; second, for a rating in excess of 10 percent from 
July 27, 2006 to March5, 2009; and, third, for a rating in 
excess of 50 percent after the grant of the March 2009 
increase. 

Prior to July 27, 2006

A VA examination was conducted after the Veteran submitted a 
claim for an increased rating in November 2004.  In January 
2005, puretone thresholds, in decibels, were recorded as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
90
95
LEFT
15
20
80
80
85

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the right ear was 76 decibels, and was 66 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent for the right ear and 88 
percent for the left ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a numerical 
designation of II for the right ear (74 to 81 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Based on the same table, 
these results yield a numerical designation of III for the 
left ear (66 to 73 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  
Entering the category designation of II for the better ear 
and III for the poorer ear into Table VII produces a 
noncompensable, or zero percent, evaluation under DC 6100.

However, 38 C.F.R. § 4.86 provides alternative evaluation 
criteria to be used for certain exceptional patterns of 
hearing impairment.  Specifically, when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher.  38 C.F.R. 
§ 4.86(b) (2008).   

In this case, where the left ear puretone threshold is 20 
decibels at 1000 Hz and 80 decibels at 2000 Hz, § 4.86 (b) 
must be applied.  For this Veteran's left ear hearing loss, 
Table VI results in a designation of Level III hearing, 
whereas application of Table VIA, using puretone threshold 
average only, results in a designation of Level V hearing 
(for puretone averages from 63 to 69).  Thus, the Level V 
designation will be used for the Veteran's left ear hearing 
loss, as it is the higher numeral.  It is then elevated to 
the next higher numeral of VI, per § 4.86(b).  Entering the 
category designation of II for the better ear and VI for the 
poorer ear into Table VII produces a 10 percent evaluation 
under DC 6100.  As such, a rating in excess of 10 percent is 
not warranted prior to July 27, 2006.

From July 27, 2006 to March 5, 2009

In considering all of the relevant evidence of record, the 
Board finds a VA audiological notation from July 27, 2006 
that includes a diagnosis of normal hearing sloping to a 
severe sensorineural hearing loss through the speech range in 
the left ear, and a moderate to profound hearing loss in the 
right ear.  See Neil M. Davis, Medical Abbreviations: 28,000 
Conveniences at the Expense of Communication & Safety 30, 42 
(13th ed. 2005) (defining AD as equivalent to right ear, and 
AS as left ear, respectively).  This diagnosis is reflective 
of worsening hearing acuity since the diagnosis previously 
rendered at the January 2005 VA examination.  In January 
2005, the Veteran's diagnosis was normal hearing through 1000 
Hz, with a mild to severe sensorineural hearing loss in the 
left ear, and a mild to profound mixed hearing loss in the 
right ear.  VA examination report, January 2005.  On a 
factual basis, the Board finds that "moderate" to profound 
hearing loss in the right ear is more severe than the earlier 
diagnosis of "mild" to profound hearing loss.  Notably, the 
July 2006 notation provides the only audiometric data 
available between the two VA examinations of record.  As 
such, the July 2006 information must be used to determine the 
severity of the Veteran's hearing loss during this interim 
stage in order to apply a staged rating.  

While the July 2006 audiogram within the claims file does not 
include a numerical dictation of the test results, the 
graphical representation is presented.  In the Board's fact-
finding capacity as a de novo appellate body, the Board finds 
it necessary and appropriate to determine the numerical 
result as depicted on the audiogram's graph.  The 
interpretation of graphic data into numeric results is 
analogous to computation of average concentric contraction of 
visual fields (Goldman Bowl) graphs for purposes of rating 
eye disorders and visual impairment.  See 38 C.F.R. § 4.76a 
(2008).

As such, the puretone thresholds, in decibels, recorded in 
July 2006 are interpreted as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
90
(105)
LEFT
20
25
80
85
85

The Board finds it important to note that a clear reading of 
the puretone threshold for the right ear was not able to be 
ascertained at 4000 Hz.  However, in giving the Veteran the 
full benefit of the doubt in this regard, the Board used the 
subsequent test data obtained in March 2009 that shows a 105 
puretone threshold at the 4000 Hz frequency, as the most 
severe deficit recorded at this frequency.  38 C.F.R. § 4.3 
(2008).  

Therefore, using the data reflected above, the puretone 
threshold average from 1000 to 4000 Hz recorded for the right 
ear was 80 decibels, and 69 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent for the right ear and 88 percent for the left ear. 

Applying Table VI to the Veteran's audiometric results yields 
a numerical designation of III for the right ear (74 to 81 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination).  Based on the same 
table, these results yield a numerical designation of III for 
the left ear (66 to 73 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination).  Entering the category designation of III 
for each ear into Table VII produces a noncompensable 
evaluation under DC 6100.  38 C.F.R. § 4.85.  

However, when the alternate rating criteria for exceptional 
patterns of hearing loss are applied, a 30 percent rating is 
achieved.  Specifically, § 4.86(b) is applied to the pattern 
presented by the Veteran's left ear hearing loss.  
Application of Table VIA, using puretone threshold average 
only, results in a designation of Level V hearing (for 
puretone averages from 63 to 69), which is higher than the 
Level III designation obtained from Table VI.  Thus, the 
Level V designation will be used for the Veteran's left ear 
hearing loss, as it is the higher numeral.  It is then 
elevated to the next higher numeral of VI, per § 4.86(b).  

In contrast to the January 2005 VA examination results, the 
Veteran's right ear audiometric results also present a 
pattern of exceptional hearing loss in July 2006.  Pursuant 
to 38 C.F.R. § 4.86(a), when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a) (2008).  
In this case, Table VI results in a designation of Level III 
hearing for the right ear, whereas application of Table VIA, 
using puretone threshold average only, results in a 
designation of Level VII hearing (for puretone averages from 
77 to 83).  Thus, the Level VII designation will be used for 
the Veteran's right ear hearing loss, as it is the higher 
numeral.  In contrast to the provisions of § 4.86(b), 
exceptional patterns of hearing loss under § 4.86(a) are not 
elevated to the next higher Roman numeral.  

Entering the category designation of VI for the better ear 
(as determined by § 4.86(b) for the left ear) and VII for the 
poorer ear (as determined by § 4.86(a) for the right ear) 
into Table VII produces a 30 percent evaluation under DC 
6100.  As such, a 30 percent rating, and no higher, is 
warranted for the period from July 27, 2006 to March 5, 2009.  

As of March 5, 2009

Upon VA examination conducted on March 5, 2009, puretone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
95
105+
105+
LEFT
25
25
80
85
100

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 95 decibels, and was 73 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent for each ear. 

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a numerical 
designation of V for the right ear (90 to 97 percent average 
puretone decibel hearing loss, with between 76 and 82 percent 
speech discrimination).  Based on the same table, these 
results yield a numerical designation of IV for the left ear 
(66 to 73 percent average puretone decibel hearing loss, with 
between 76 and 82 percent speech discrimination).  Entering 
the category designation of IV for the better ear and V for 
the poorer ear into Table VII produces a 10 percent 
evaluation under DC 6100.

However, application of the alternative evaluation criteria 
presented in 38 C.F.R. § 4.86 is required for the Veteran's 
exceptional patterns of hearing impairment.  As above, 
§ 4.86(b) is applied to the pattern presented by the 
Veteran's left ear hearing loss.  Table VI results in a 
designation of Level IV hearing, whereas application of Table 
VIA, using puretone threshold average only, results in a 
designation of Level VI hearing (for puretone averages from 
70 to 76).  Thus, the Level VI designation will be used for 
the Veteran's left ear hearing loss, as it is the higher 
numeral.  It is then elevated to the next higher numeral of 
VII, per § 4.86(b).  

Similarly, pursuant to 38 C.F.R. § 4.86(a), Table VI results 
in a designation of Level V hearing for the right ear, 
whereas application of Table VIA, using puretone threshold 
average only, results in a designation of Level IX hearing 
(for puretone averages from 91 to 97).  Thus, the Level IX 
designation will be used for the Veteran's right ear hearing 
loss, as it is the higher numeral. 

Entering the category designation of VII for the better ear 
(as determined by § 4.86(b) for the left ear) and IX for the 
poorer ear (as determined by § 4.86(a) for the right ear) 
into Table VII produces a 50 percent evaluation under DC 
6100.  As such, a schedular rating in excess of 50 percent is 
not warranted as of March 5, 2009.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).   To be clear, although the Veteran's pattern of 
hearing loss is considered "exceptional" as defined by 
38 C.F.R. § 4.86, the explicit inclusion of schedular rating 
criteria for such exceptional patterns indicates that this 
type of hearing loss, although unusual, is contemplated by 
the rating schedule and adequately compensated as such in the 
absence of other evidence of unusual or exceptional 
impairment of earning capacity.  


ORDER

A rating in excess of 10 percent for hearing loss prior to 
July 27, 2006 is denied. 

A 30 percent staged rating for hearing loss, effective from 
July 27, 2006 to March 5, 2009, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 50 percent for hearing loss as of March 
5, 2009 is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


